DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-15 in the reply filed on 22 February 2021 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2018-157380 was received on 24 September 2019 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 08 August 2019 have been considered by the examiner.

Drawings
The drawings filed on 08 August 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai et al. (US PGPub 2017/0066239 A1), hereinafter Hirai.
With regard to Claim 1, Hirai discloses a liquid discharge head (Fig. 2; ¶0043; head 3) comprising: 
a recording element substrate (substrates 21, 24; Fig. 2; ¶0053-0054) including: 
a discharge port configured to discharge a liquid (22; Fig. 2; ¶0053), 
a pressure generating element configured to pressurize the liquid to discharge the liquid (piezo element 32; ¶0063, ¶0089), and 
an electric connecting portion connected to (¶0089; Fig. 2) the pressure generating element (piezo 32) through an electric wiring (Fig. 2; ¶0089) and configured to supply power for driving the pressure generating element to the pressure generating element (¶0089); 
a first recessed portion (27) and a second recessed portion (27) formed in a range from a back surface of a discharge port surface (Fig. 2; back surface of 21) in which the discharge port (22) of the recording element substrate is formed (21), up to the electric connecting portion (¶0089; Fig. 2); and 
a communicating portion (common liquid chamber 25) configured to connect a space formed within the first recessed portion (27) and a space formed within the second recessed portion (27) by allowing the first recessed portion and the second recessed portion to communicate with each other (¶0052, common liquid chamber 25 communicates with each pressure generating chamber 30 and linking paths 26 to nozzle linking paths 27; ¶0053; Fig. 2).

With regard to Claim 2, Hirai further discloses wherein the first recessed portion (27) and the second recessed portion (27) are adjacent to each other in an array direction of the electric connecting portion (¶0051, ¶0080; 0089).

With regard to Claim 3, Hirai further discloses wherein the communicating portion (common chamber 25) is formed on the back surface of the recording element substrate (21, 24; Fig. 2).

With regard to Claim 5, Hirai further discloses wherein a height of the communicating portion (30) is lower than a height of each (Fig. 2) of the first and second recessed portions (27).

With regard to Claim 7, Hirai further discloses wherein the communicating portion (common chamber 25) is arranged at a location deviating from a line connecting midpoints of sides of each of the first and second recessed portions (Fig. 2; 27; ¶0052-0053), the sides being perpendicular to an array direction of the first and second recessed portions (27; Fig. 2).

With regard to Claim 15, Hirai discloses a recording element substrate (21) comprising: a discharge port (22) configured to discharge a liquid (Fig. 2; ¶0053); a pressure generating element configured to pressurize the liquid to discharge the liquid (piezo element 32; ¶0063, ¶0089); an electric connecting portion connected to (¶0089; Fig. 2) the pressure generating element (piezo 32) through an electric wiring (Fig. 2; ¶0089) and configured to supply power for driving the pressure generating element to the pressure generating element (¶0089); a first recessed portion (27) and a second recessed portion (27) formed in a range from a back surface of a discharge port surface (Fig. 2; back surface of 21) in which the discharge port (22) of the recording element substrate is formed (21), up to the electric connecting portion (¶0089; Fig. 2); and a communicating portion (common liquid chamber 25) configured to connect a space formed in the first recessed portion (27) and a space formed in the second recessed portion (27) by allowing the first recessed portion (27) and the second recessed portion (27) to communicate with each other (¶0052, common liquid chamber 25 communicates with each pressure generating chamber 30 and linking paths 26 to nozzle linking paths 27; ¶0053; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of Aoki et al. (US PGPub 2008/0266362 A1), hereinafter Aoki.
With regard to Claim 9, Hirai does not explicitly disclose wherein the pressure generating element is a heater configured to heat the liquid.
The secondary reference of Aoki discloses wherein the pressure generating element is a heater configured to heat the liquid (¶0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heater of Aoki, with the liquid discharge head of Hirai, in order to stabilize ink discharge operation and increase lifespan of the heater, as taught by Aoki (¶0096).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of Iwanaga et al. (US PGPub 2012/0033017 A1), hereinafter Iwanaga.
Hirai does not explicitly disclose wherein a plurality of the recording element substrates is linearly arranged in a longitudinal direction of the liquid discharge head.
The secondary reference of Iwanaga discloses a plurality of the recording element substrates is linearly arranged in a longitudinal direction of the liquid discharge head (substrates 1100; Figs. 1-2; ¶0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of recording element substrates of Iwanaga, with the liquid ejection head of Hirai, in order to discharge liquid over the total width of a recording medium, as taught by Iwanaga (¶0036).

With regard to Claim 12, Hirai does not explicitly disclose wherein the liquid discharge head is a page-wide liquid discharge head in which a plurality of the recording element substrates is arranged.
The secondary reference of Iwanaga discloses wherein the liquid discharge head is a page-wide liquid discharge head in which a plurality of the recording element substrates is arranged (Figs. 1-2; ¶0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the page-wide plurality of recording element substrates of Iwanaga, with the liquid ejection head of Hirai, in order to discharge liquid over the total width of a recording medium, as taught by Iwanaga (¶0036).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of Gejima et al. (US PGPub 2016/0144624 A1), hereinafter Gejima.
With regard to Claim 11, Hirai does not explicitly disclose wherein a plurality of the recording element substrates is arranged in a staggered manner in a longitudinal direction of the liquid discharge head.
The secondary reference of Gejima discloses a plurality of the recording element substrates is arranged in a staggered manner in a longitudinal direction of the liquid discharge head (Fig. 5, substrate 21; head 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the staggered pattern of substrates of Gejima, with the head of Hirai, in order to obtain a space utilization efficiency, as taught by Gejima (¶0122).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of Kumagai (US PGPub 2015/0231885 A1), hereinafter Kumagai.
With regard to Claim 13, Hirai does not explicitly disclose a cover member configured to cover a surface of the liquid discharge head on which the discharge port surface is formed.
The secondary reference of Kumagai discloses a cover member configured to cover a surface of the liquid discharge head on which the discharge port surface is formed (¶0035, 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover member of Kumagai, with the discharge head of Hirai, in order to seal the nozzles while quickly absorbing ink from the head in order to prevent clogging in the nozzles, as disclosed by Kumagai (¶0035, 0047).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 4 is that applicants claimed invention includes a liquid discharge head wherein a volume of a space formed in the communicating portion is smaller than a volume of a space formed in each of the first and second recessed portions.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 6 is that applicants claimed invention includes a liquid discharge head wherein in a direction perpendicular to a height direction of each of the first and second recessed portions, an area of each of the first and second recessed portions on the back surface is larger than an area of each of the first and second recessed portions at a location where the electric connecting portion is provided.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 8 is that applicants claimed invention includes a liquid discharge head wherein a width of the communicating portion in a direction intersecting with an array direction of the first and second recessed portions gradually decreases in a direction from the first recessed portion to the second recessed portion.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 14 is that applicants claimed invention includes a liquid discharge head wherein a sealing member for covering a connecting portion between the electric connecting portion and the wire and a connecting portion between the electric wiring member and the wire fills in each of the first and second recessed portions.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853